Citation Nr: 0634997	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.


FINDING OF FACT

The veteran did not serve in combat, and the alleged military 
sexual assaults have not been corroborated by service records 
or credible supporting evidence from other sources to support 
the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she suffered military sexual 
assaults, resulting in PTSD.  To establish entitlement to 
service connection for PTSD a veteran must provide:    1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for 
personal assault-based PTSD claims contained in VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14c (Feb. 20, 1996), and former M21-1, Part III, paragraph 
7.46(c)(2) (Oct. 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  Id. at Part III, 
paragraph 5.14c(5).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3).

The service medical records do not contain a complaint, 
finding, or history of a military sexual assault.  Thus, the 
Board must consider other sources to corroborate the 
veteran's account of the assaults.

As for the veteran's account, she initially reported, in a 
written statement filed with her claim for service connection 
in April 2002, that while in service she had been fondled 
against her will by her non-commissioned officer in charge in 
a storage room of the hospital where she worked.  She 
reported that she was later transferred to a military base in 
Alaska because she had started dating a man who was of a 
different racial background and the relationship was 
"frowned on."  In her April 2002 statement, she reported 
that she was raped in her home about 3 years after service.

In her February 2003 notice of disagreement, the veteran 
reported that she had been harassed in service because the 
military mindset was that "we women were property to be done 
with as the men saw fit."  She then reported for the first 
time that she had been forced to have sex in service with a 
ranking Sergeant on February 28, 1978, while she was on 
bedrest.  She did not report the rape fearing she would be 
discredited; and six months after the rape, the veteran was 
discharged from service, at which point she internalized her 
personal trauma for the next several decades.  

Service medical records confirm that the veteran was 
hospitalized for bed rest in February 1978 for treatment of 
lower back pain.  Additionally, a pregnancy test came back 
positive in April 1978, and indicated that the veteran had 
last menstruated in late February 1978.  The veteran's baby 
was born December [redacted], 1978.  While her son's birth certificate 
lists the veteran's boyfriend as the father, the veteran 
conceded in June 2002 that he might not in fact be the 
father; and in February 2003, the veteran explained that she 
had not wanted to think of her child as a product of rape, 
and that she feared having to raise the baby alone, and 
therefore decided to pretend as if her boyfriend was the 
father of her child.

As for other sources, private treatment records developed 
prior to the time the veteran filed her claim in April 2002 
indicated that she was raped at the age of 24 by a burglar 
and that she became pregnant at the age of 16 by a man whose 
children she babysat.  See November 2001 psychiatric 
evaluation by M. E. Gazo, M.D; see also March 25, 2001, and 
November 7, 2001, treatment records of J. D. Villecco, M.A., 
L.M.H.C.  Upon discovering the pregnancy, she reported that 
her parents forced her to have an abortion.  The rape at age 
24 (as she was born in 1956 she attained the age of 24 in 
1980), and the earlier pregnancy did not occur during 
service.

The veteran failed to seek any counseling for many years, 
stating that she feared that she would not be believed, 
before finally seeking treatment in 2001 after exhibiting 
symptoms of depression following a heart attack.  In November 
2001, the veteran was diagnosed with PTSD; in November 2002, 
the veteran's therapist at the Vet Center indicated that the 
veteran had PTSD resulting from sexual trauma; and, at a VA 
psychiatric examination in May 2005 the veteran was diagnosed 
with PTSD secondary to military sexual trauma.

The veteran is not credible as to the actual occurrence of 
the military assaults.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  This is so because her reports of 
being raped vary so greatly in the time period before and 
after her claim for service connection for PTSD was initially 
denied.  As noted above, prior to the initial denial of her 
claim, she had reported on at least four separate occasions, 
including to two different mental health practitioners, that 
she was raped several years after service.  Then, after her 
claim was denied, she has reported that she was raped during 
service.

There is no additional alternative evidence that the veteran 
has identified with regard to law enforcement authorities, 
rape crisis centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  As 
for any behavioral changes such as poor job performance and 
episodes of depression and anxiety, the veteran reported that 
she was transferred to another duty assignment not due to any 
in-service sexual assault, but because she had begun a 
relationship that was not looked favorably upon by her 
superiors.  In the few months between the reported rape in 
late February 1978 and her discharge in August 1978 due to 
her pregnancy, there is no evaluation of her work 
performance, so there is no evidence of deterioration in work 
performance.  Likewise, the service medical and personnel 
records are silent during this period with regard to 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

As for the diagnosis of PTSD, predicated on the alleged 
military assaults, the Board as explained above has found the 
veteran not to be credible as to her account of the personal 
assaults in service.  Also, while PTSD due to military sexual 
trauma was diagnosed in several VA records, no specific 
incident was identified as the in-service stressor.  See May 
2005 and August 2002 VA treatment records.  An April 2003 
statement from a counselor at the Tampa Vet Center noted that 
her PTSD had resulted from sexual traumas, but, again, no 
specific incident, including no in-service incident, was 
identified as stressor.  Further, these health care providers 
were relying on the veteran's account of an assault during 
service.  The Board, as explained above, has found the 
veteran not to be credible as to her account of personal 
assaults during service. 

For these reasons, the Board rejects the association of PTSD 
to the alleged military assaults as favorable evidence on the 
question of whether the veteran has PTSD related to alleged 
military assaults during her second enlistment is outweighed 
by the evidence against the claim.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Duty to assist and duty to notify

VA has met its duties to notify and assist.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
held that proper notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

In the present case, the first three elements of notice were 
provided to the veteran in two May 2002 letters and a May 
2002 telephone call, prior to the initial unfavorable 
decision that is the basis of this appeal.  The appellant was 
told of the requirements to establish a successful claim for 
service connection and of the particular requirements to 
establish service connection for PTSD based on a personal 
assault, including a questionnaire and a list of alternate 
types of evidence.  She was advised of her and VA's 
respective duties in the May 2002 letters.

In an April 2006 letter which accompanied the supplemental 
statement of the case she was specifically requested to 
provide any evidence in her possession that pertained to her 
claim, and that letter did explain the assignment of 
disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess.

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Post-service 
private and VA medical records, including VA psychiatric 
evaluations, have been associated with the claims folder.  
The veteran has provided written statements and has not 
identified any additional sources of information which have 
not been developed.  VA has therefore satisfied its duty to 
notify and assist.  


ORDER

Service connection for PTSD secondary to personal assault is 
denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


